— Motion and cross motion for reargument denied, without costs.
Motion and cross motion for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: “Did this court err, as a matter of law, in affirming Special Term’s order which partially *673granted defendant’s motion to dismiss the complaint and for summary judgment and denied plaintiff’s cross motion for summary judgment?” Kane, J. P., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.